Citation Nr: 1108754	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-04 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



REMAND

The Veteran had active military service from September 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that by way of an August 2008 order, the United States Court of Appeals for Veterans' Claims (Court) vacated an October 2007 Board decision on this matter.  The Board thereafter remanded for further evidentiary development in January 2009.  In October 2009, the Board again denied the Veteran's claim of entitlement to service connection for ankylosing spondylitis.  The Veteran appealed the Board's October 2009 decision to the Court.  In November 2010, the parties to the appeal filed a joint motion asking the Court to vacate the Board's decision and remand the matter for readjudication.  The Court granted the motion later that same month.

In this case, the parties to the joint motion determined that the claims file must be sent back to B.F., M.D. (the VA examiner who provided an opinion regarding the medical likelihood that the Veteran's ankylosing spondylitis was attributable to military service) so that she could consider a 2003 statement by E.B., a friend of the Veteran, which she had not discussed at the time she provided her opinion.  See Dr. F.'s opinions dated in April 2004 and November 2006 with an April 2009 addendum.  Specifically, in a November 2003 statement, E.B. stated that the Veteran called him in 1973 from the hospital stating that he had admitted himself because of severe back pain.  In this statement, Mr. B. also noted that when he picked up the Veteran from the hospital, the Veteran told him that they were unable to find anything wrong with him.  Mr. B. reported that he had known the Veteran for over thirty years and had seen him very active to just about immobile, knowing the pain was in his back.

The parties to the joint motion reasoned that it was important for Dr. F. to consider Mr. B.'s November 2003 lay statement because it dated back pain symptoms to the year 1973, two years before Dr. F. believed the Veteran's back pain symptoms had begun.  In her April 2009 opinion, Dr. F. reasoned, based on a 1980 record from the Quain and Ramstead Clinic, which contained a handwritten entry showing "back pain, 4 years, to hip and down leg", that back pain symptoms began in 1976 or possibly 1975-five years after the Veteran left the military.  However, Mr. B.'s statement dates the Veteran's back pain to 1973.  On remand, Dr. F. should discuss Mr. B.'s November 2003 statement regarding symptomatology following service discharge in 1970.

Additionally, on remand, Dr. F. should also consider and specifically comment on the March 2003 statement by the Veteran's mother and the Veteran's September 2004 follow-up statement where he explained his mother's statement.  Specifically, in the March 2003 statement, the Veteran's mother recalled that when the Veteran was "discharged from the Navy in 1970, he was having problems with high blood pressure and was taking medications for this problem."  In a separate paragraph, "[she] also recall[ed] him having a lot of neck and back problems."  In the Veteran's September 2004 follow-up statement, he explained that "[a]s far as my mother's statement, the dates are from the day I arrived home after military service.  This date was 1970."  

Finally, if possible, J.E., M.D. should be contacted and asked to state whether he reviewed the claims file before providing his opinion, and if he wishes, Dr. E. should be provided with the opportunity to submit another statement discussing the date of onset of the Veteran's ankylosing spondylitis.

In order to comply with the directives of the Joint Motion as noted above, a remand is required.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact J.E., M.D., of Black Hills Orthopedic and Spine Center and ask him to clarify whether he reviewed the claims file prior to providing his opinion regarding the date of onset of the Veteran's ankylosing spondylitis.  (If he did not review the claims file, he should be asked to identify the records he in fact reviewed.)  This information and any additional statements by Dr. E. that he wishes to submit should be associated with the claims file.

2.  The VA examiner, B.F., M.D., should be asked to review the record again, and evaluate and discuss the following evidence:  a November 2003 statement by E.B. where he reported that the Veteran called him in 1973 from a hospital and stated that he had admitted himself because of severe back pain; and the Veteran's mother's March 2003 statement with the Veteran's September 2004 statement where he clarified his mother's 2003 statement and said the dates she was referring to when she noticed him having neck and back problems was 1970.  Finally, Dr. F. should consider J.E., M.D.'s statements regarding the date of onset of the Veteran's ankylosing spondylitis.  After considering and specifically discussing the evidence mentioned above, Dr. F. should prepare a supplemental report, including an opinion as to the medical probabilities that the Veteran's currently diagnosed ankylosing spondylitis had its onset in service.  A complete rationale should be provided.  (If Dr. F., who examined the veteran in April 2004, and November 2006 is no longer available, the Veteran should be scheduled for an examination with another physician for purposes of obtaining the requested information.  A detailed explanation for each opinion provided should be set forth.)

3.  Thereafter, re-adjudicate the claim on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

